UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14a INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e) (2) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 GREEN EARTH TECHNOLOGIES, INC. (Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: GREEN EARTH TECHNOLOGIES, INC. 1136 Celebration Boulevard Celebration, Florida 34747 (877) 438-4761 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD AT 10:00 A.M., EASTERN TIME, TUESDAY, DECEMBER 6, 2011 To the Stockholders: You are cordially invited to attend the Annual Meeting of Stockholders (the “Annual Meeting”) of Green Earth Technologies, Inc., a Delaware corporation (the “Company”), which will be held at 10:00 a.m. Eastern Time on Tuesday, December 6, 2011 at 1136 Celebration Boulevard, Celebration, Florida 34747 to consider and act upon the following matters, all as more fully described in the accompanying Proxy Statement: 1. The election of one Class III director to serve until the 2014 annual meeting of the Company’s stockholders or until their respective successor has been elected and qualified; 2. Advisory approval of the appointment of independent auditors for fiscal year 2012; and 3. To transact such other business as may properly come before the Annual Meeting or any adjournment thereof. Stockholders of record of the Company’s common stock at the close of business on October 12, 2011, the record date set by the Board of Directors, are entitled to notice of, and to vote at, the Annual Meeting and at any adjournment or postponements thereof. THOSE WHO CANNOT ATTEND ARE URGED TO SIGN, DATE, AND OTHERWISE COMPLETE THE ENCLOSED PROXY AND RETURN IT PROMPTLY IN THE ENCLOSED ENVELOPE. ANY STOCKHOLDER GIVING A PROXY HAS THE RIGHT TO REVOKE IT ANY TIME BEFORE IT IS VOTED. By Order of the Board of Directors, Greg D. Adams, Secretary Celebration, Florida October 19, 2011 * Important Notice Regarding Internet Availability of Proxy Materials for the Annual Meeting to Be Held on Tuesday, December 6, 2011. The proxy materials for the Annual Meeting, including the Annual Report and the Proxy Statement are available at http://www.getg.com * GREEN EARTH TECHNOLOGIES, INC. 1136 Celebration Boulevard Celebration, Florida 34747 (877) 438-4761 PROXY STATEMENT This proxy statement contains information related to the 2011 Annual Meeting of Stockholders (“Annual Meeting”) of Green Earth Technologies, Inc., a Delaware corporation (“we”, “us”, “our” or the “Company”), to be held at 10:00 a.m. Eastern Time on Tuesday, December 6, 2011 at 1136 Celebration Boulevard, Celebration, Florida 34747 and at any postponements or adjournments thereof. The approximate date of mailing for this proxy statement, proxy card and a copy of our annual report to stockholders for the fiscal year ended June 30, 2011, is October 19, 2011. SOLICITATION AND REVOCATION OF PROXIES A form of proxy is being furnished herewith by the Company to each stockholder and, in each case, is solicited on behalf of the Board of Directors of the Company (the “Board”) for use at the Annual Meeting. Stockholders are requested to complete, date and sign the accompanying proxy and return it promptly to the Company. Your execution of the enclosed proxy will not affect your right as a stockholder to attend the Annual Meeting and to vote in person. Any stockholder giving a proxy has the right to revoke it at anytime by (i) a later-dated proxy, (ii) a written revocation sent to and received by the Secretary of the Company prior to the Annual Meeting or (iii) attendance at the Annual Meeting and voting in person. The entire cost of soliciting these proxies will be borne by the Company. The Company may pay persons holding shares in their names or the names of their nominees for the benefit of others, such as brokerage firms, banks, depositories, and other fiduciaries, for costs incurred in forwarding soliciting materials to their principals. Members of the management of the Company may also solicit stockholders in person or by telephone, telegraph or telecopy following solicitation by this proxy statement but will not be separately compensated for such solicitation services. If your shares are registered directly in your name with Issuer Direct Corporation, our transfer agent, you are considered a stockholder of record. As a stockholder of record at the close of business on October 12, 2011 (the “Record Date”), you can vote in person at the Annual Meeting or you can provide a proxy to be voted at the Annual Meeting by signing and returning the enclosed proxy card. If you submit a proxy card, we will vote your shares as you direct. If you submit a proxy card without giving specific voting instructions, those shares will be voted as recommended by the Board. If your shares are held in a stock brokerage account or other nominee, you are considered the beneficial owner of those shares, and your shares are held in “street name.” If you hold your shares in “street name,” you will receive instructions from your broker or other nominee describing how to vote your shares. If you do not instruct your broker or nominee how to vote such shares, they may vote your shares as they decide as to each matter for which they have discretionary authority under the rules of the New York Stock Exchange. STOCKHOLDER’S VOTING RIGHTS Only holders of record of the Company’s common stock, par value $0.001 per share (“Common Stock”), at the close of business on the Record Date will be entitled to notice of, and to vote at, the Annual Meeting or at any adjournment or postponements thereof.On the Record Date there were 151,946,122 shares of Common Stock outstanding with one vote per share. Our Bylaws provide that the holders of a majority of the shares of Common Stock issued and outstanding and entitled to vote at the Annual Meeting, present in person or represented by proxy, will constitute a quorum for the transaction of business at the Annual Meeting.A complete list of stockholders entitled to vote at the Annual Meeting will be available for examination by any stockholder at our corporate headquarters, 1136 Celebration Boulevard, Celebration, Florida 34747, during normal business hours for a period of ten days before the Annual Meeting and at the time and place of the Annual Meeting. Voting Requirements Election of Director and Advisory Approval of the Appointment of Independent Auditors.The affirmative vote of a majority of the votes cast on the matter by stockholders entitled to vote at the Annual Meeting is required to approve (i) the election of the one Class III director nominee; and (ii) the appointment of our independent auditors for the fiscal year ending June 30, 2012 on an advisory basis.Abstentions and broker non-votes on this matter will be treated as “present” for quorum purposes.However, since abstention and broker non-votes are not treated as a “vote” for or against the matter, it will have no effect on the outcome of the vote. 1 PROPOSAL NO. 1 ELECTION OF CLASS III DIRECTOR Our Board currently consists of five members and is divided into three classes, with one Class I Director, two Class II Directors and two Class III Directors.Directors serve for three-year terms with one class of directors being elected by our stockholders at each annual meeting. In October 2011, William J. Marshall, a Class III Director was advised by the Board that he will not be put up for re-election as a director at the Annual Meeting, but will continue to serve as a director for the remainder of his term, until the date of the Annual Meeting.The Board is conducting a search for a replacement but has not made any determination yet and does not know when it will complete its search. At the Annual Meeting, one Class III Director will be elected to serve until the annual meeting of stockholders in 2014 and until such director’s successor is elected and qualified.The Board has nominated Jeffrey Loch for election as a Class III Director.We intend to vote the shares over which we have a proxy for his election.Proxies cannot be voted for a greater number of persons than the number of nominees.In the event the nominee is unable or unwilling to serve as a director, we intend to exercise our proxy to elect such person designated by the Board in substitution.We have no reason to believe that Mr. Loch will not be a candidate or will be unable to serve if elected. Set forth below are the biographies of the Class III director nominee and all other members of the Board who will continue in office. The Board Unanimously Recommends a Vote FOR the Election of the Class III Director and Proxies that are Signed and Returned Will Be So Voted Unless Otherwise Instructed. ***** DIRECTORS AND EXECUTIVE OFFICERS The names, ages and titles of our executive officers and directors, as of the Record Date, are as follows: Name Age Position David Buicko (1)(2) 58 Class II Director, Chairman of the Board Jeffrey Loch (3) 49 Class III Director, President and Chief Marketing Officer Greg D. Adams 50 Chief Operating Officer, Chief Financial Officer and Secretary Janet Jankura (4)(5) 49 Class I Director Humbert Powell III (1)(6)(7) 72 Class II Director (1)Term as a director expires at the 2013 annual meeting of stockholders. (2)Audit Committee Chair. (3)Term as a director expires at the Annual Meeting and a director nominee of the Board. (4)Compensation Committee Chair. (5)Term as director expires at the 2012 annual meeting of stockholders. (6)Member of our Audit Committee. (7)Member of our Compensation Committee. 2 Jeffrey Loch, one of our founders, has been our president and chief marketing officer since September 2010 and a director since February 2009. Mr. Loch is a principal of Marketiquette, a marketing company he co-founded in 2001 that provides branding and go-to-market strategies as well as national sales representative coverage. Mr. Loch is a graduate of Albion College where he received his B.A. degree in Management and Economics in 1984..Mr.Loch was selected as a director because of his in-depth knowledge of our operations and products as our president and chief marketing officer which would help enable the Board to provide its oversight function with the benefit of management’s perspective of our business. Greg D. Adams has been our chief operating officer since September 2010, and our chief financial officer and secretary since March 2008.From 1999 to 2008, he served as chief financial officer, chief operating officer and director of EDGAR Online Inc., a leading provider of business information.From 1994 to 1999, he was also chief financial officer and senior vice president, finance of PRT Group Inc., a technology solutions company and the Blenheim Group Plc., U.S. Division, a conference management company.Mr. Adams began his career in 1983 at KPMG in the audit advisory practice where he worked for 11 years.Mr. Adams is a Certified Public Accountant, a member of the New York State Society of Certified Public Accountants and the American Institute of Certified Public Accountants, and served as vice chairman of Financial Executives International’s committee on finance and information technology.He received a B.B.A. degree in Accounting from the College of William & Mary. Non-Employee Directors David M. Buicko has been our Chairman of the Board since May 2011 and a director since September 2010. Since 1986, Mr. Buicko has been the chief operating officer of the Galesi Group, a leading industrial real estate developer in the Northeast and owner of one of thelargest, most versatilethird-party logistics companies in the region.He is responsible for the day to day operations of the Galesi Group’s operating divisions including commercial real estate, industrial parks, and distribution and logisticsMr. Buicko is a member of a variety of local professional, economic development and charitable organizations and is the current chairman of the Center for Economic Growth, a regional economic development organization.He also serves on the board of numerous privately held companies in the real estate, oil and gas industries.Mr.Buicko is a certified public accountant and a graduate of Siena College where he received a B.B.A. degree in Accounting in 1975.Mr.Buicko was selected as a director because of his background and experience in senior management which provides the Board with valuable management and leadership skills and insight into our business. Janet Jankura has been a director since February 2008.Ms. Jankura is a Township Trustee in Richfield, Ohio.From 1999 to 2003, she was chief human resource officer for units of Rockwell Automation and National City Corporation.From 1996 to 1997, she chaired the Cleveland Museum of Art Young Friends board of directors and was a co-founder and trustee for Cleveland Bridge Builders, which supports inter-generational leadership training and succession planning in regional business and civic sectors.Ms. Jankura received her M.S. in Organizational Behavior from the University of Hartford, Connecticut and subsequently served as a U.S. Marine Corps officer.Ms. Jankura is a current member of the U.S. Department of Interior’s Bureau of Land Management National Wild Horse and Burro Advisory Board.Ms.Jankura was selected as a director because of her background and experience, and her position with the U.S. Department of Interior which provides the Board with valuable management and leadership skills and insight into business opportunities with U.S. governmental agencies. Humbert PowellIII has been a director since November 2008.Mr. Powell is a Managing Director at Sanders Morris Harris, a regional Investment Banking Firm headquartered in Houston, Texas with branch offices in Los Angeles, Dallas, Cleveland, Las Vegas, Tulsa and New York City, where he resides. Mr. Powell served as Chairman of Marleau, Lemire USA and Vice Chairman of Marleau, Lemire Securities, Inc. during the years 1994-1996. Prior to his employment with Marleau, Lemire, he served as a Senior Managing Director in the Corporate Finance Department of Bear Stearns & Co., 1984-1994, with responsibilities for the Investment Banking effort both domestic and international. Prior to his employment with Bear Steams in 1984, Mr. Powell served as a Senior Vice President and Director of E.F. Hutton & Co., where he was employed in various capacities for 18 years. He is also a Director of several public and private companies and a Trustee of Salem International University.Mr. Powell was selected as a director because of his depth of knowledge of the investment banking sector which provides the Board with extensive insight and a perspective on growth and acquisition strategies. Family Relationships None of the directors or executive officers are related by blood, marriage or adoption. 3 CORPORATE GOVERNANCE AND BOARD COMMITTEES Director Independence The Board has determined that Ms. Jankura, and Messrs. Powell and Buicko are independent as that term is defined in the listing standards of the NASDAQ.Generally a director is considered independent as long as he or she does not have a relationship with us or management that would interfere with the exercise of independent judgment in carrying out the director’s responsibilities. In determining director independence, the Board considered the compensation paid to Ms. Jankura, and Messrs. Powell and Buicko for the year ended June 30, 2011, disclosed in “Director Compensation” below, and determined that such compensation was for services rendered to the Board and therefore did not impact their ability to continue to serve as independent directors. Board Meetings The Board met six times during fiscal 2011.A majority of the directors attended all of the meetings of the Board. All persons who were directors during fiscal 2011 attended at least 75% of these meetings. Absent special circumstance, each director is expected to attend the Annual Meeting. Committees Established by the Board The Board established an Audit Committee and a Compensation Committee. Audit Committee. The Audit Committee members consist of David Buicko, as chairperson, and Humbert Powell.The Board has determined that Mr. Buicko is the “audit committee financial expert,” as that term is defined in Item 407(d)(5) of Regulation S-K of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Audit Committee oversees our accounting and financial reporting processes, internal systems of accounting and financial controls, relationships with auditors and audits of financial statements. Specifically, the Audit Committee’s responsibilities include the following: · selecting, hiring and terminating our independent auditors; · evaluating the qualifications, independence and performance of our independent auditors; · approving the audit and non-audit services to be performed by the independent auditors; · reviewing the design, implementation and adequacy and effectiveness of our internal controls and critical policies; · overseeing and monitoring the integrity of our financial statements and our compliance with legal and regulatory requirements as they relate to our financial statements and other accounting matters; · with management and our independent auditors, reviewing any earnings announcements and other public announcements regarding our results of operations; and · preparing the report that the SEC requires in our annual proxy statement. A copy of the Audit Committee charter has been posted on our Web site at www.getg.com.The Audit Committee met four times during the 2011 fiscal year. 4 Compensation Committee. The Compensation Committee members consist of Janet Jankura, as chairperson, and Humbert Powell. The Compensation Committee assists the Board in determining the development plans and compensation of our officers, directors and employees. Specific responsibilities include the following: · determining the compensation (including, base salary and bonus) and benefits payable to our chief executive officer; · determining, approving and/or recommending to the Board, the compensation and benefits payable to our other executive officers; · reviewing the performance objectives and actual performance of our officers; and · administering our stock option and other equity and incentive compensation plans. The chief executive officer may not be present during any deliberations on his compensation. A copy of the Compensation Committee charter has been posted on our Web site at www.getg.com.The Compensation Committee met three times during the 2011 fiscal year. Code of Ethics We have adopted a Code of Ethics (the “Code of Ethics”), which applies to all directors, officers and employees. A copy of the Code of Ethics is available on our web site under the heading “Investor Quick Facts.” We intend to make available on our web site any future amendments or waivers to our Code of Ethics within four business days after any such amendments or waivers. Disclosure of Director Qualifications In lieu of a nominating committee, the Board is responsible for assembling for stockholder consideration a group of nominees that, taken together, have the experience, qualifications, attributes, and skills appropriate for functioning effectively as a Board.The Board regularly reviews its membership composition in light of our changing requirements, assesses its own performance, and the feedback from stockholders and other key constituencies. In identifying and recommending nominees for positions on the Board, the Board places primary emphasis on the following:(i) a candidate’s judgment, character, expertise, skills and knowledge useful to the oversight of our business; (ii) a candidate’s business or other relevant experience; and (iii) the extent to which the interplay of the candidate’s expertise, skills, knowledge and experience with that of other members of the Board will build a board of directors that is effective, collegial and responsive to our needs. In addition, the Board seeks to include a complementary mix of individuals with diverse backgrounds and skills reflecting the broad set of challenges that it confronts.These individual qualities can include matters like experience in our industry, technical experience (for example, financial or technological expertise), experience gained in situations comparable to ours (e.g., financial service companies, growth companies, and companies that grow through acquistions), leadership experience, and relevant geographical experience. Stockholders who wish to recommend director candidates for consideration by the Board may do so by mailing a written recommendation to the Board in accordance with the procedures set forth in the section entitled “Stockholder Communication with the Board of Directors” appearing elsewhere in this proxy statement.Such recommendation must include the following information as of the date of recommendation: · the name and address of the stockholder submitting the recommendation, the beneficial owner, if any, on whose behalf the recommendation is made and the director candidate; · the class and number of shares of our Common Stock the stockholder owns beneficially and of record and, in the case where the stockholder is the record owner but not the beneficial owner, the name of the beneficial owner, including the holding period for such shares; · full biographical information concerning the director candidate, including a statement about the candidate’s qualifications; and · a written consent of the candidate (1) to be named in the Company’s proxy statement and stand for election if nominated by the Board and (2) to serve if appointed by the stockholders. Recommendations by stockholders for director candidates to be considered by the Board must be submitted not later than the 120th calendar day before the first anniversary of the date our proxy statement was released to stockholders in connection with the previous year’s annual meeting.The submission of a recommendation by a stockholder in compliance with these procedures will not guarantee the selection of the stockholder’s candidate or the inclusion of the candidate in our proxy statement. 5 Board Leadership Structure Mr.Buicko has served as chairman of the Board since May 2011.Each year, the Board evaluates our leadership structure and determines the most appropriate structure for the coming year based upon its assessment of our position, strategy, and our long term plans.The Board also considers the specific circumstances we face and the characteristics and membership of the Board.At this time, the Board has determined that having Mr. Buicko serves as the chairman is in the best interest of our stockholders. The Board’s Oversight of Risk Management The Board recognizes that companies face a variety of risks, including credit risk, liquidity risk, strategic risk, and operational risk. The Board believes an effective risk management system will (1)timely identify the material risks that we face, (2)communicate necessary information with respect to material risks to senior executives and, as appropriate, to the Board or relevant Board committee, (3)implement appropriate and responsive risk management strategies consistent with the Company’s risk profile, and (4)integrate risk management into our decision-making.The Board encourages and management promotes a corporate culture that incorporates risk management into our corporate strategy and day-to-day business operations. The Board also continually works, with the input of our management and executive officers, to assess and analyze the most likely areas of future risk for us. Stockholder Communication with the Board of Directors The Board has established a process to receive communications from stockholders. Stockholders and other interested parties may contact any member (or all members) of the Board, or the non-management directors as a group, by mail or electronically. To communicate with the Board, any individual director or any group of directors, correspondence should be addressed to the Board or any such individual directors or group of directors by either name or title. All such correspondence should be sent “c/o Corporate Secretary” at Green Earth Technologies, Inc., 7 West Cross Street, Hawthorne, New York 10532.All communications received as set forth in the preceding paragraph will be opened by the secretary of the Company for the sole purpose of determining whether the contents represent a message to our directors.Any contents that are not in the nature of advertising, promotions of a product or service, patently offensive material or matters deemed inappropriate for the Board will be forwarded promptly to the addressee.In the case of communications to the Board or any group of directors, the Company’s secretary will make sufficient copies of the contents to send to each director who is a member of the group to which the envelope or e-mail is addressed. 6 BENEFICIAL OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth information concerning the beneficial ownership of the outstanding shares of Common Stock as of the Record Date by:(i) each person who is known by the Company to own beneficially more than 5% of the outstanding shares of Common Stock, (ii) each director and director nominee, (iii) each of the Named Executive Officers in the Summary Compensation Table below and (iv) all directors and executive officers as a group. Name of Beneficial Owner(1) Number of Shares Beneficially Owned(2) Percent of Class(2) Executive Officers: Jeffrey Loch (3 ) * Greg D. Adams (4 ) % Non-Employee Directors: Janet Jankura (5 ) * Humbert Powell (6 ) * David Buicko (7 ) * William J. (Jeff) Marshall (8) (9 ) % All directors and executive officers as a group (6 persons) ) % 5% Stockholders: KeysKwest, LLC ) % Paul Andrecola ) % Techtronics Industries (TTI) ) % Francisco Galesi ) % AEGIS HK Limited ) % * Less than 1% Unless otherwise provided herein, the address of the persons named is c/o Green Earth Technologies, Inc., 7 West Cross Street Hawthorne, New York 10532. According to the rules and regulations of the SEC, shares that a person has a right to acquire within 60 days of the Record Date are deemed to be beneficially owned by such person and are deemed to be outstanding only for the purpose of computing the percentage ownership of that person.Except as otherwise indicated, and subject to applicable community property and similar laws, each of the persons named has sole voting and investment power with respect to the shares shown as beneficially owned.As of the Record Date, 151,946,122 shares of Common Stock were outstanding. Includes 1,333,333 shares of Common Stock underlying immediately exercisable options. Includes 2,900,000 shares of Common Stock underlying immediately exercisable options. Includes 258,333 shares of Common Stock underlying immediately exercisable options. Includes 216,667 shares of Common Stock underlying immediately exercisable options. Includes 50,000 shares of Common Stock underlying immediately exercisable options and 108,000 shares of Common Stock underlying warrants with an exercise price of $0.38 per share.The warrants expire on January 19, 2013. Resigned from his positions as chairman and chief executive officer effective as of May 16, 2011.In October 2011, Mr. Marshall was advised by the Board that he will not stand for re-election as a director at the Annual Meeting, but will continue to serve as a director until the date of the Annual Meeting. Includes 10,000,000 shares of Common Stock underlying immediately exercisable options. Includes an aggregate of 14,866,333 shares of Common Stock underlying immediately exercisable options and warrants. Mr. Loch’s wife, Carol Loch, is the sole member of KeysKwest, LLC, which owns 8,000,000 shares of Common Stock.Mr. Loch does not have voting control or power of disposition over these shares and disclaims any ownership of such shares.The business address of KeysKwest is 2903 N. Mccarren Way, Maricopa, Arizona 85239. Mr. Andrecola’s business address is 106 Gaither Drive, Mt. Laurel, New Jersey 080504. Includes 2,222,222 shares underlying immediately exercisable warrants with an exercise price of $0.20 per share.TTI’s business address is 24/F CDW Building, 388 Castle Peak Road, Tsuen Wan, N.T. Hong Kong. Includes an aggregate of 3,132,000 shares of Common Stock underlying three immediately exercisable warrants, each with an exercise price of $0.38 per share.The three warrants consist of : (i) a warrant exercisable for up to 972,000, expiring on January 19, 2013; and (ii) two warrants exercisable for up to 1,080,000 shares each, expiring on February 19, 2013 and May 13, 2013, respectively. AEGIS HK Limited’s business address is FLAT/RM 3905 Two Exchange Share, 8 Connaught Place, Central HK. As of the Record Date, we were not aware of any pledges of Common Stock which may at a subsequent date result in a change in control of the Company. 7 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS Policies and Corporate Governance The Board has adopted a resolution that, in the future, any transactions between us and another person or entity who is deemed to be an “affiliate” or a related party must be approved by a majority of our disinterested directors. Transactions with Related Parties Between June 2007 and June 2010, we issued an aggregate of 8,000,000 shares of our Common Stock to Marketiquette.Marketiquette is owned and operated by Jeffrey Loch, our president, chief marketing officer and one of our directors, and Carol Loch, his wife.At the direction of Marketiquette, all of the shares were issued to KeysKwest, LLC, which beneficially owned approximately 5.3% of our outstanding shares as of the Record Date and whose sole member is Mrs. Loch.Mr. Loch does not receive any regular cash compensation from us for his services as our president, chief marketing officer and director. In July 2007, we entered into a services agreement, as amended, with Marketiquette under which we pay Marketiquette a monthly retainer of $36,000 as well as commissions from 5%-10% based on net sales it generates. The commissions depend on the customer’s class of trade with a declining maximum scale based on volume. Marketiquette uses the monthly retainer primarily for employees’ salaries, including four full-time and one part-time employee, and the commissions to primarily pay up to 100 of its sales representatives. We paid Marketiquette a total of $546,000 and $662,000 for the years ended June 30, 2010 and 2011, respectively, in accordance with the agreement. In February 2008, we entered into an agreement with Inventek under which Inventek granted us a royalty-free license and exclusivity rights to market, sell and distribute appearance products. Inventek is owned by Yasmin Andrecola, whose husband Paul Andrecola, beneficially owns approximately 6.5% of our outstanding shares as of the Record Date. Under the terms of the agreement, Inventek and the Company agreed to combine resources and work together collectively to formulate and manufacture products to be sold under our brand names. We purchased inventory from Inventek totaling $816,000 and $427,000 for the years ended June 30, 2010 and 2011, respectively. In December 2008, we entered into a five-year worldwide distribution agreement for G-branded products with TTI.TTI beneficially owns approximately 21.3% of our outstanding shares as of the Record Date.For the years ended June 30, 2010 and 2011, approximately 63% and 41% of our revenues, respectively, were derived from TTI. 8 EXECUTIVE COMPENSATION Summary of Compensation The following table sets forth certain information with respect to compensation for the fiscal years ended June 30, 2011 and 2010 earned by or paid to the Company’s principal executive officer and all individuals who served as the Company’s principal executive officer during fiscal 2011 and the only other executive officer of the Company whose total salary exceeded $100,000 in fiscal 2011 (the ”Named Executive Officers”): SUMMARY COMPENSATION TABLE Name and Principal Position Year Salary Bonus Stock Awards Option Awards All other Compensation ($) Total($) Jeffrey Loch, Presidentand Chief Marketing Officer(2) $
